                                                                            o,uRTS ~
                                                                   PILED IN OPEN
                                                                   ON ~I ~Jo!            Ii>
                                                                     p r·A.   re, Jr., Clerk
                                                                      US District Court
                       UNITED STATES DISTRICT COURT                   Eastem District of NC
                   EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                 NO. 5:18-CR-00131-FL


UNITED STATES OF AMERICA                 )
                                         )   STIPULATED JUDICIAL ORDER
                                         )   OFREMOVAL
             v.                          )
                                         )
RAMON ESTEBAN PAEZ-JEREZ                 )




      Upon the Application of the United States; upon the Factual Allegations in

Support of Judicial Order of Removal; upon the statement and consent of Ramon

Esteban Paez-Jerez ("defendant") and upon all prior proceedings and submissions in

this matter; and full consideration having been given to the matter set forth herein,

the Court finds:

     1. The defendant is not a citizen or national of the United States.

     2. The defendant is a native of the Dominican Republic and· a citizen of the

Dominican Republic.

     3. The defendant entered the United States illegally, without inspection at or

near Brownsville, Texas on or about October 4, 1986.

     4. At the time of sentencing in the instant criminal proceeding, the defendant

will be convicted in the United States District Court for the Eastern District of North

Carolina of Counts One and Two of the Criminal Information charging false

statement in a passport application, in violation of 18 U.S.C. § 1542, and illegal

voting by an alien, in violation of 18 U.S.C. § 611(a).

                                             1
     5. The maximum term of imprisonment for a violation of 18 U.S.C. § 1542 is 10

years. Given that the defendant pleaded guilty pursuant to a plea agreement to one

count of 18 U.S.C. § 1542, the maximum sentence faced by the defendant is 10 years'

imprisonment.

     6. The defendant is, and at sentencing will be, subject to removal .from the

United States, pursuant to 8 U.S.C. § 1227(a)(l)(A), as an alien who is present in the

United States in violation of this chapter or any other law of th,e Uriited States, or

who was inadmissible at the time of entry or adjustment of status, pursuant to 8

U.S.C: § 1182(a)(6)(C)(i) as an alien who, by fraud or willfully misrepresenting a

material fact, seeks to procure (or has procured) a visa, other documentation, or

admission into the Unites States and, pursuant to 8. U.S.C. § 1227(a)(6)(A), .as an
                   ,

alien who has voted in violation of any Federal, State, or local constitutional

provision, statute, ordinance, or regulation.

      7. The defendant has waived his right to notice and a hearing under Section

238(c) of the INA, 8 U.S.C. § 1228(c).

      8. The defendant has waived the opportunity to pursue any and all, forms of

relief and protection from removal.




                                           2
      WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the

INA, 8 U.S.C. § 1228(c), that the defendant is ordered removed from the United

States to the Dominican Republic proniptly upon his completion of a term of

imprisonment, if any.


      IT IS SO ORDERED this ( <i?L- day of January 2019.




                         ~·   .4-:- .
                         ~WOODFLAN~
                          .
                                              (.j__

                              · United States District Judge




                                         3
